DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of Group I, drawn to a composition comprising triterpenoid, and the species, lupeol, in the reply filed on 4/25/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 11-20 are pending.  Claims 1-5, 20 have been amended.  Claims 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-6, 11-18 are examined herein insofar as they read on the elected invention and species.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutterman et al. (WO 2006/081371 A2).
Gutterman et al. teach therapeutic compositions comprising a natural triterpenoid (abstract and claim 28), preferably lupeol (page 3, lines 5-9).  Gutterman et al. also teaches that triterpenoids are known for their spermicidal or contraceptive properties (page 14, lines 3-6).  Application via a suppository, pill (page 23, lines 6-15), or sponge in a body cavity (page 25, line 30 to page 26, line 18), such as a vagina (page 34, line 6) is taught.  Finally, solutions, emulsions, and dispersions are taught (page 21, lines 23-32), which encompass foams and creams.
The limitations regarding “spermicidal” or “contraceptive” as well as “inhibits P4- or PregS-induced human sperm hyperactivation, sperm motility or fertilization” are given little patentable weight since they are drawn to the intended use of a composition.  	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijay et al. (US Patent Application 2005/0208147 A1).
Vijay et al. teaches a spermicidal composition comprising a triterpenoid saponin Bivittoside D isolated from sea cucumber (paragraph 0001).  The composition is in the form of a vaginal contraceptive cream, film, or gel (paragraphs 0006, 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627